Citation Nr: 1729278	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 11-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for a service-connected psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Georgio Comninos, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1965 to November 1967, and served honorably as a light weapons infantryman. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted the Veteran service connection for PTSD, assigning an initial 50 percent rating, effective March 30, 2009. 


FINDING OF FACT

The Veteran's service-connected PTSD has been productive of symptoms such as gross impairment of thought processes and communication, persistent delusions and hallucinations, inappropriate behavior, impaired judgment, inability to manage his personal and financial affairs, and inability to establish and maintain effective work and social relationships that causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records obtainable by VA have in fact been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran has been afforded several VA examinations, and opinions regarding the functional effects of his claimed disabilities have been obtained. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a staged rating is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Relevant evidence of record consists of VA examinations conducted in November 2009, December 2010, and April 2015, as well as records of treatment the Veteran has obtained since his separation from active duty and the Veteran's statements concerning his symptoms. 

Report of the November 2009 VA examination reflects that the examiner noted that the Veteran reported having regularly killed people while in service and having witnessed his four cousins being killed in the line of duty, as well as having witnessed corpses and dismemberment. The examiner noted the Veteran's symptoms, including nightmares, flashbacks, hypervigilance and intrusive thoughts to be severe and frequent, sometimes daily. The examiner assessed the Veteran's level of traumatic stress exposure to have been high, and found that the Veteran's combat stressors fit the DSM - IV criteria for PTSD. The Veteran's thought processes were assessed as significantly impaired, as was his communication. The examiner noted that the Veteran "appeared to be manic and psychotic" during the examination and opined that he "would have considerable difficulty interacting with others in both social and occupational settings." Further, the examiner indicated that the Veteran's behavior was suggestive of severe manic symptoms. The Veteran was diagnosed with PTSD and bipolar disorder and was assigned a Global Assessment of Functioning (GAF) score of 50, reflecting serious symptoms and impairment in social and occupational functioning. The examiner noted that the diagnosed disabilities are distinct and found the Veteran's PTSD symptoms not severe enough to interfere with social and occupation functioning but also stated that symptoms from each disorder may exacerbate the other. The examiner opined that the Veteran's symptoms, overall, prevent him from working.

Report of the December 2010 VA examination reflects that the examiner confirmed the Veteran's diagnosis of PTSD. The Veteran reported having distressing dreams almost nightly, and having witnessed bodies being buried alive in mass graves as well as having had to kill women and children. The Veteran further reported markedly diminished interest in activities most days, and stated that he thought there were microorganisms crawling around eating him from the inside. The examiner stated he did not believe there was any change since his last exam in the level of dysfunction caused by his PTSD. The examiner found the Veteran's PTSD-related trouble with attention and concentration to potentially have an impact on his efficiency and productivity in a work setting as well as his motivation to engage in social activities and form close relationships.

The Veteran's most recent VA examination, held in April 2015, reflected that the examiner reviewed the Veteran's entire claims file, and confirmed his diagnosis of PTSD and bipolar disorder. The examiner opined that it was not possible to differentiate the Veteran's PTSD and bipolar symptomatology, noting that the symptoms "overlap and intertwine and they are similar." Significantly, the examiner indicated that the Veteran suffered from total occupational and social impairment. The examiner reported that the Veteran had been placed in a psychiatric hold for 72 hours in March 2010 after he called 911 to report having been hit by a car. The examiner indicated that the Veteran demonstrated significant impairment with visuospatial/executive tasks and attention, and that he was hyperverbal, loud, grandiose and agitated. Noted symptoms of the Veteran's condition included anxiety, suspiciousness, chronic sleep impairment, memory loss, circumlocutory speech, as well as intermittently illogical, obscure or irrelevant speech, difficulty understanding complex commands, and impaired judgment, abstract thinking, thought processes. and communication. The examiner also noted disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, and persistent delusions or hallucinations. 
 
Post-service treatment records consist of multiple mental health consults as well as hospitalizations, to include in March 2010 and in July 2014, for his mental health disability. After his last VA examination, the Veteran's thoughts, judgment and insight have continued to be assessed as poor. Indeed, in April 2015, a VA staff psychiatrist indicated that the Veteran had significantly tangential thinking and significant circumstantiality in his thought process, as well as poor judgment and poor insight. In October 2015, VA treatment records indicate that the Veteran was being held in a jail medical unit due to an assault charge. The medical unit in question was reported to have been seeking medical records due to the fact that the Veteran was "in left field" and was having conversations with the walls as well as flashbacks from Vietnam. Again in October 2015, the Veteran had another mental health consultation which reflected that his thought processes were significantly circumstantial and tangential, and had deteriorated. The Veteran was also noted to have delusions and hallucinations. 

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). Under the General Rating Formula for Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). It is necessary to evaluate a disability from the point of view of a veteran working or seeking work. 38 C.F.R. § 4.2.

Here, following its review of the medical evidence of record, the Board finds that the Veteran's PTSD warrants a 100 percent rating for the entirety of the appeal period. In so concluding, the Board finds persuasive the November 2009 and April 2015 VA examiner's reports, in which the Veteran was found to have total occupational and social impairment. Symptoms of gross impairment in thought processes, depressed mood, anxiety, severe intrusive thoughts, nightmares and flashbacks, delusions, hallucinations and inability to establishing and maintain effective work and social relationships have been consistently noted throughout the appeal period. The November 2009 VA examiner specifically noted that the Veteran was both manic and psychotic and had "considerable difficulty interacting with others in both social and occupational settings." The April 2015 VA examiner clarified that the Veteran's PTSD and bipolar symptomatology are unable to be differentiated and that the Veteran's overall level of symptomatology caused total occupational and social impairment. The Board notes that these documented symptoms most closely align with the level of severity warranting a 100 percent disability rating under the relevant diagnostic criteria. 

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 38 C.F.R. § 4.21. Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by total occupational and social impairment due to symptoms from his service-connected PTSD. See 38 U.S.C.A. § 5017 (b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.

The Board has taken into consideration the frequency, severity, and duration of the Veteran's symptoms of PTSD, as well as his statements regarding his assessment of the severity of his symptoms. The statements from the Veteran indicate the symptoms and troubles he experiences, and though his lay statements do not carry the same probative weight as the medical opinions of record, the Board is aware of the traumatic experiences the Veteran had in service and the suffering he experiences currently. The Board also finds it important to note that it has not overlooked the fact that the Veteran has received medals including a Purple Heart, a Vietnam Service Medal with two bronze service stars, an Army Good Conduct Medal, a Republic of Vietnam Gallantry Cross Unit Citation with a Palm, and a Republic of Vietnam Civil Actions Honor Medal First Class with Oak Leaf Cluster for his service.

The above disability determination is based on consideration of the entire record as well as the applicable provisions of VA' s rating schedule. Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above. See Mittleider v. West, 11 Vet. App. 181 (1998). 

For the foregoing reasons, the Board finds that an initial disability rating of 100 percent for PTSD is warranted. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 



ORDER

Entitlement to an initial evaluation of 100 percent for service connected PTSD is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


